DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 13 "A method for assisting a driver of a motor vehicle during an overtaking operation, the method comprising: determining vehicle data relating to a movement of the motor vehicle; determining an intention of the driver to overtake another vehicle using the vehicle data; determining a position of the motor vehicle; and in response to determining the intention of the driver to overtake the other vehicle, either projecting a warning onto a roadway region in an environment of the motor vehicle or illuminating an overtaking lane by a headlight of the motor vehicle, depending on a visual range, wherein the visual range is derived from environment data, and wherein the environment data are for the position of the motor vehicle and relate to stationary objects in the environment of the motor vehicle.".
Prior arts of record fail to disclose “A method for assisting a driver of a motor vehicle during an overtaking operation, the method comprising: determining vehicle data relating to a movement of the motor vehicle; determining an intention of the driver to overtake another vehicle using the vehicle data; determining a position of the motor vehicle; and in response to determining the intention of the driver to overtake the other 
Claims 14-23 depend on and further limit of independent claim 13, therefore claims 14-23 are considered allowable for the same reason.
Regarding claim 24, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 24 "A motor vehicle, comprising: a driver assistance system configured to assist during an overtaking operation, the driver assistance system comprising: a first determination device configured to determine vehicle data relating to a movement of the motor vehicle; a second determination device configured to determine an intention of a driver of the motor vehicle to overtake another vehicle based on the vehicle data; a position determination device configured to determine a position of the motor vehicle; a computing unit configured to provide environment data for the position of the motor vehicle, wherein the environment data relate to stationary objects in an environment of the motor vehicle, and for deriving a visual range from the environment data; and a headlight configured to project a warning onto a roadway region in the environment and to illuminate an overtaking lane, wherein the computing unit is configured to either wherein the computing unit is configured to project the warning onto the roadway region in response to the visual range being smaller than a visual limit value, and wherein the computing unit is configured to illuminate the overtaking lane in response to the visual range being greater than the visual limit value.".
Prior arts of record fail to disclose “A motor vehicle, comprising: a driver assistance system configured to assist during an overtaking operation, the driver assistance system comprising: a first determination device configured to determine vehicle data relating to a movement of the motor vehicle; a second determination device configured to determine an intention of a driver of the motor vehicle to overtake another vehicle based on the vehicle data; a position determination device configured to determine a position of the motor vehicle; a computing unit configured to provide environment data for the position of the motor vehicle, wherein the environment data relate to stationary objects in an environment of the motor vehicle, and for deriving a visual range from the environment data; and a headlight configured to project a warning onto a roadway region in the environment and to illuminate an overtaking lane, wherein the computing unit is configured to either project the warning or illuminate the overtaking lane depending on the visual range in response to determining the intention of the driver to overtake the other vehicle, wherein the computing unit is configured to project the warning onto the roadway region in response to the visual range being smaller than a visual limit value, and wherein the computing unit is configured to illuminate the overtaking lane in response to the visual range being greater than the visual limit value.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 25, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 25 "A system configured to assist during an overtaking operation, the system comprising: a vehicle-external server device; a motor vehicle, comprising: a first determination device configured to determine vehicle data relating to a movement of the motor vehicle; a second determination device configured to determine an intention of a driver of the motor vehicle to overtake another vehicle based on the vehicle data; a positioning unit configured to determine a position of the motor vehicle; and a headlight configured to project a warning onto a roadway region in an environment of the motor vehicle and to illuminate an overtaking lane; and a computing unit of the motor vehicle or the vehicle-external server device configured to provide environment data for the position of the motor vehicle, wherein the environment data relate to stationary objects in the environment of the motor vehicle, and configured to derive a visual range from the environment data in response to determining the intention of the driver to overtake the other vehicle, wherein the computing unit is further configured to: onto the roadway region in response to the visual range being smaller than a visual limit value; and [[or]] to illuminate the overtaking lane in response to the visual range being greater than the visual limit value 
Prior arts of record fail to disclose “A system configured to assist during an overtaking operation, the system comprising: a vehicle-external server device; a motor vehicle, comprising: a first determination device configured to determine vehicle data relating to a movement of the motor vehicle; a second determination device configured to determine an intention of a driver of the motor vehicle to overtake another vehicle based on the vehicle data; a positioning unit configured to determine a position of the motor vehicle; and a headlight configured to project a warning onto a roadway region in an environment of the motor vehicle and to illuminate an overtaking lane; and a computing unit of the motor vehicle or the vehicle-external server device configured to provide environment data for the position of the motor vehicle, wherein the environment data relate to stationary objects in the environment of the motor vehicle, and configured to derive a visual range from the environment data in response to determining the intention of the driver to overtake the other vehicle, wherein the computing unit is further configured to: onto the roadway region in response to the visual range being smaller than a visual limit value; and [[or]] to illuminate the overtaking lane in response to the visual range being greater than the visual limit value 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683